Title: Thomas Jefferson to Richard Barry, 27 January 1812
From: Jefferson, Thomas
To: Barry, Richard


          
                  Sir 
                   
                     Monticello 
                     Jan. 27. 12.
          
		  
		  
		  
		  
		  Your former letter arrived while I was on a six weeks visit to Bedford. that of Jan. 16. is just now recieved. I am just now beginning to get my crop to market, and will not fail to send you the balance I owe you out of the earliest sales. I cannot exactly say, but I presume this
			 will be within some 3. or 4. weeks. farmers you know have no banks to go to, and therefore depend on resources which always require some little notice. wishing you always prosperity & health I tender you the assurance of my continued esteem
          
            Th:
            Jefferson
        